EXHIBIT 10.4
HUTCHINSON TECHNOLOGY INCORPORATED
FORM OF DIRECTION STOCK OPTION AGREEMENT

     
Name of Optionee:
  *[Optionee’s Name]*
No. of Shares Covered:
  *[Number of shares]*
Exercise Price Per Share:
   $*[     ]*
Date of Grant:
  *[Date]*
Expiration Date:
  *[Date]*

This is a Non-Statutory Stock Option Agreement (“Agreement”) between Hutchinson
Technology Incorporated, a Minnesota corporation (the “Company”), and the
optionee identified above (the “Optionee”), effective as of the date of grant
specified above. Unless the context indicates otherwise, terms that are not
defined in this Agreement will have the meanings set forth in the Plan as it
currently exists or as it is amended in the future.
Recitals
     WHEREAS, the Company maintains the Hutchinson Technology Incorporated 2011
Equity Incentive Plan (the “Plan”); and
     WHEREAS, awards may be granted pursuant to the Plan to non-employee
directors of the Company; and
     WHEREAS, the Optionee is eligible to receive an award under the Plan in the
form of a non-statutory stock option (the “Option”).
     NOW, THEREFORE, the Company hereby grants this Option to the Optionee under
the terms and conditions as follows.

 



--------------------------------------------------------------------------------



 



Terms and Conditions

1.   Grant. The Optionee is granted this Option to purchase the number of Shares
specified at the beginning of this Agreement.   2.   Exercise Price. The price
to the Optionee of each Share subject to this Option will be the exercise price
specified at the beginning of this Agreement (which price may not be less than
the Fair Market Value of a Share as of the date of grant).   3.   Non-Statutory
Stock Option. This Option is not intended to be an “incentive stock option”
within the meaning of Code Section 422.   4.   Exercise Schedule. This Option
will vest (a) as to *[___]*% of the Shares covered hereby, on the second
anniversary of the date of the grant of this Option, and (b) as to the remaining
*[___]*% of the Shares covered hereby, on the third anniversary of the date of
the grant of this Option. If this Option has not expired prior thereto, it may
be exercised in whole or in part with respect to any Shares as to which this
Option has vested.       This Option may also be exercised under the
circumstances described in Sections 8 and 9 of this Agreement if it has not
expired prior thereto.   5.   Expiration. This Option will expire at 5:00 p.m.
Central Time on the earliest of:

  (a)   the expiration date specified at the beginning of this Agreement;    
(b)   the last day of the period following the termination of Service of the
Optionee during which this Option can be exercised (as specified in Section 7 of
this Agreement or as provided pursuant to Section 9 of this Agreement and
Section 12 of the Plan); or     (c)   the date (if any) fixed for cancellation
pursuant to Section 9 of this Agreement and Section 12 of the Plan.

    In no event may anyone exercise this Option, in whole or in part, after it
has expired, notwithstanding any other provision of this Agreement.   6.  
Procedure to Exercise Option.       Method of Exercise. This Option may be
exercised by delivering written or electronic notice of exercise to the Company
at the principal executive office of the Company, to the attention of the
Company’s Vice President, Human Resources or the party designated by such
officer (which written or electronic notice will state the number of Shares to
be purchased and must be signed or otherwise authenticated by the person
exercising this Option), or by such other means as the Board or Committee may
approve. If the person exercising this Option is not the Optionee, he/she also
must submit appropriate proof of his/her right to exercise this Option.      
Tender of Payment. Upon giving notice of any exercise hereunder, the Optionee
will provide for payment of the purchase price of the Shares being purchased
through one or a combination of the following methods:

  (a)   cash;     (b)   to the extent permitted by law, a broker-assisted
cashless exercise in which the Optionee irrevocably instructs a broker to
deliver proceeds of a sale of all or a portion of the Shares to be issued
pursuant to the exercise (or a loan secured by such Shares) to the Company in
payment of the purchase price of such Shares;     (c)   by delivery to the
Company or its designated agent of unencumbered Shares having an aggregate Fair
Market Value on the date of exercise equal to the purchase price of such Shares;
or

2



--------------------------------------------------------------------------------



 



  (d)   by a reduction in the number of Shares delivered to the Optionee upon
exercise, such number of Shares having an aggregate Fair Market Value on the
date of exercise equal to the purchase price of such Shares.

    Notwithstanding the foregoing, the Optionee may not pay any portion of the
purchase price with Shares if the Committee, in its sole discretion, determines
that payment in such manner is undesirable.       Issuance of Shares. As soon as
practicable after the Company receives notice of the exercise in a manner
approved by the Board or Committee and the purchase price provided for above, it
will arrange for the delivery of the Shares being purchased in accordance with
the delivery instructions related to such notice. The Company will pay any
original issue or transfer taxes with respect to the issue or transfer of the
Shares and all fees and expenses incurred by it in connection therewith. All
Shares so issued will be fully paid and nonassessable. Notwithstanding anything
to the contrary in this Agreement, the Company will not be required to issue or
deliver any Shares prior to the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company may determine to be necessary or desirable.   7.   Service
Requirement. This Option may be exercised only while the Optionee provides
Service to the Company, and only if the Optionee has continuously provided such
Service since the date of this Agreement; provided that:

  (a)   if the Optionee’s Service ends for a reason other than Cause, death or
Disability, then this Option may be exercised for one of the following periods
after the day the Optionee’s Service ends, but only to the extent that it was
exercisable immediately prior to such termination of Service:

  i.   three months; or     ii.   three years if the Optionee has served as a
director of the Company for at least five years (whether or not consecutive); or
    iii.   until the expiration date specified at the beginning of this
Agreement if the Optionee has served as a director of the Company for at least
five years (whether or not consecutive) and is at least age 65 at the time
service as a director ends; and

  (b)   this Option may be exercised within three years after the Optionee’s
Service to the Company ceases if such cessation is because of death or
Disability.

    Notwithstanding the above, this Option may not be exercised after the
expiration date specified at the beginning of this Agreement.   8.  
Acceleration of Option. This Option may be exercised in full, regardless of
whether such exercise occurs prior to a date on which this Option would
otherwise vest, upon termination of the Optionee’s Service to the Company due to
the death or Disability of the Optionee; provided that the Optionee has
continuously provided such Service to the Company between the date of this
Agreement and the date of such death or Disability.   9.   Change in Control. In
the event there is a Change in Control of the Company during the term of this
Option, the effect of that Change in Control shall be as provided in Section 12
of the Plan. In connection with a Change in Control that does not involve a
Corporate Transaction, any of the actions described in Section 12(c) of the Plan
may be taken.   10.   Limitation on Transfer. Except as otherwise provided in
this Section 10, while the Optionee is alive, only the Optionee or his/her
guardian or legal representative may exercise this Option. Except as otherwise
provided in this Section 10, this Option may not be assigned or transferred
other than by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order. This Option may be transferred at any time
that it remains outstanding and unexpired by gift to any “family member” (as
defined in General Instruction A(5) to Form S-8 under the Securities Act of
1933) of the Optionee. Following any such transfer, this Option, when held by
any such permitted transferee, shall continue to be subject to the same terms
and conditions that were applicable to this

3



--------------------------------------------------------------------------------



 



    Option immediately prior to its transfer and may be exercised by such
permitted transferee as and to the extent that this Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and this Agreement.   11.   No Shareholder Rights Before Exercise. No person may
have any of the rights of a shareholder of the Company with respect to any Share
subject to this Option until the Share is actually issued to him/her upon
exercise of this Option.   12.   Changes in Capitalization. In the event of any
equity restructuring involving the Company as described in Section 12(a) of the
Plan, such adjustments as are authorized pursuant to Section 12(a) of the Plan
shall be made as to the number and kind of securities issuable upon exercise of
this Option and the exercise price hereof in order to prevent dilution or
enlargement of rights of the Optionee. The Committee may, but is not obligated
to, make comparable adjustments in connection with other changes in the
Company’s capitalization as described in Section 12(a) of the Plan.   13.  
Interpretation of This Agreement. All decisions and interpretations made by the
Board or the Committee with regard to any question arising hereunder or under
the Plan will be binding and conclusive upon the Company and the Optionee. If
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan will govern.   14.   Amendment of This
Agreement. The Committee may unilaterally amend the terms of this Agreement,
except that no such amendment may materially impair the rights of the Optionee
without the Optionee’s consent, unless such an amendment is necessary to comply
with applicable law or stock exchange rules.   15.   Discontinuance of Service.
This Agreement does not give the Optionee a right to continued Service with the
Company, and the Company may terminate his/her Service at any time and otherwise
deal with the Optionee without regard to the effect it may have upon him/her
under this Agreement.   16.   Option Subject to Plan, Articles of Incorporation
and By-Laws. The Optionee acknowledges that this Option and the exercise thereof
is subject to the Plan, the Articles of Incorporation, as amended from time to
time, and the By-Laws, as amended from time to time, of the Company, and any
applicable federal or state laws, rules or regulations.   17.   Obligation to
Reserve Sufficient Shares. The Company will at all times during the term of this
Option reserve and keep available a sufficient number of Shares to satisfy this
Agreement.   18.   Binding Effect. This Agreement is binding in all respects on
the heirs, representatives, successors and assigns of the Optionee.   19.  
Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and will be construed and interpreted thereunder (without regard to
its conflict of law principles).

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Optionee and the Company have executed this
Agreement as of the ____ day of _________, 20_.

       
 
  *[OPTIONEE’S NAME]*  
 
   
 
     
 
   
 
  HUTCHINSON TECHNOLOGY INCORPORATED  
 
   
 
  *[Name of Authorized Officer]*  
 
  *[Title of Authorized Officer]*  

5